IN THE SUPREME COURT OF THE STATE OF NEVADA


                    IN THE MATTER OF THE ESTATE OF                         No. 82012
                    DESTINY LYN BOLDS A/K/A DESTINY
                    LYN BOLDS HOWE, A/K/A DESTINY
                    BOLDS HOWE, DECEASED.

                    WILLIE BOLDS,
                                                                               FILED
                                             Appellant,                         MAY 2 3 2022
                                       VS.
                                                                              ELIZABETH A. BROWN
                    LISA HENRY,                                             CLERK OF SUPREA4E COURT

                                             Res ondent.                        DEPUTY CLERK



                                         ORDER DISMISSING APPEAL

                               Pursuant to the stipulation of the parties, and cause appearing,
                   this appeal is dismissed. The parties shall bear their own costs and attorney
                   fees. NRAP 42(b).
                               It is so ORDERED.

                                                              CLERK OF THE SUPREME COURT
                                                              ELIZABETH A. BRO

                                                              BY:


                   cc:   Hon. Gloria Sturman, District Judge
                         Morris Law Center
                         Jeffrey Burr, Ltd.
                         Hutchison & Steffen, LLC/Las Vegas
                         Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 (   194 7   ADP
                                                                                      62c2- I L2,2.83